Citation Nr: 0002275	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-13 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
postoperative residuals, L4-S1 posterior spinal fusion.  

WITNESSES AT HEARING ON APPEAL

Appellant and L.F.


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to April 
1993.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).

In his VA Form 9, dated in July 1998, the veteran asserted 
that, in evaluating his low back disability, the VA had not 
taken into account his inability to work.  He stated that he 
had been unemployed since May 1997.  The Board construes the 
veteran's statements as a claim for a total disability rating 
based on individual unemployability.  As this claim has not 
been adjudicated by the RO, it is referred there for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected low back disability is 
manifested by moderate symptomatology, reduced range of 
motion and degenerative arthritic changes.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for postoperative residuals, L4-S1 posterior spinal fusion 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Factual Background

The service medical records show that in September 1992 
evaluation of the veteran's back showed decreased flexion and 
increased pain with extension.  He had minimal tenderness to 
his spinous process to palpation.  Deep tendon reflexes were 
all normal bilaterally as were his motor testing, all 5/5.  
He had decreased sensation to pinprick in the left L5 
distribution.  He had a negative straight leg raise.  His 
pulses were normal essentially and otherwise he had a normal 
physical examination.  An MRI showed that he had a 
degenerative disk at the L4-5 and plain films showed a grade 
II L5-S1 spondylolisthesis of the isthmic type.  That month, 
the veteran underwent a L4-S1 posterior spinal fusion.  On 
postoperative day two, he was started on ambulation while 
wearing his chair back brace.  In October 1992, the veteran 
was said to be doing well.  

On October 11, 1994, the veteran filed a claim for service 
connection for a low back disability.  

In a May 1995 rating decision, the RO granted service 
connection for postoperative residuals, L4-S1 posterior 
spinal fusion, and assigned a 20 percent rating from October 
11, 1994.

On VA examination in June 1997, the veteran complained of 
severe back and leg pain with standing greater than a half 
hour or great activity at the table.  He reported that he was 
only able to walk approximately one block at present.  He 
indicated that his symptoms had improved somewhat since his 
back surgery.  The veteran noted that he had recently had 
bilateral femoral bypass surgeries in the past year because 
of leg cramps and weakness in his legs.  Physical examination 
revealed no postural abnormalities.  There was increase in 
the lumbar lordosis.  Musculature of the back was intact.  
Range of motion of the low back was:  forward flexion to 60 
degrees, backward extension to 10 degrees, lateral flexion to 
25 degrees bilaterally, and rotation to 20 degrees 
bilaterally.  The examiner noted that there was obvious loss 
of motion due to the fusion and due to pain with extreme 
motion.  X-rays of the lumbar spine revealed a slight 
exaggerated lordosis, grade I spondylolisthesis at L5-S1, and 
degenerative joint disease at L5-S1.  The diagnosis was 
status post lumbar fusion L4 through S1.  

VA and private medical records dated in 1998 show the 
following:  In February, the veteran complained of back pain 
with difficulty walking up inclines with numbness from the 
waist down to the toes.  In May, evaluation of the low back 
revealed decreased range of motion.  In June, X-rays of the 
lumbar spine taken by the VA showed three levels of screw-rod 
fixation, but there was also a metallic mesh within the left 
iliac artery.  In September, the veteran underwent a right 
below the knee amputation.  

In an October 1998 hearing, the veteran concentrated mainly 
on complaints concerning his right above the knee amputation 
due to severe peripheral vascular disease.  He indicated that 
it had been difficult for him to determine the extent of his 
back symptoms since the amputation in September 1998.  See 
October 1998 hearing transcript.  

On VA examination in November 1998, the veteran complained of 
intermittent pain, described as aching and stabbing.  He 
stated that prolonged walking aggravated the pain in his 
lower back.  He denied the use of any back supports or 
braces.  He did, however, use a walker due to the right lower 
extremity amputation.  He indicated that since the September 
1998 amputation of the right leg, he had not experienced much 
back discomfort.  The pain from his lower back did not 
radiate anymore.  Resting seemed to help relieve the pain in 
his lower back.  On physical examination, range of motion of 
the low back was:  flexion to 35 degrees active/passive, 
extension to 15 degrees active - to 25 degrees passive, and 
lateral bending to 20 degrees bilaterally active/passive.  
There was no pain on range of motion.  There was no fatigue, 
weakness or lack of endurance.  There was no spasm or 
weakness of the lumbar spine.  There was tenderness 
bilaterally over the sacroiliac joints, and it was noted that 
the sacroiliac joints were very prominent.  There was a 
healed lumbar laminectomy incision.  There were no postural 
or fixed deformities noted, although the examiner indicated 
that it was difficult to evaluate because of the above knee 
amputation.  The musculature of the back was quite atrophic.  
It was symmetrical.  Neurological examination could not be 
done on the right lower extremity due to the amputation.  
Comprehensive motor examination of the lower extremities 
including extensor hallucis longus, anterior tibialis, 
gastrocsoleus, peroneus longus and brevis showed 5+/5+ motor 
power bilaterally.  Comprehensive sensory examination of the 
lower extremities showed a normal dermatol pattern to 
pinprick and deep touch.  There was no swelling noted.  The 
diagnoses were status post multi-level lumbar fusion with 
hardware and minimal symptoms of lumbar pain since a 
September 1998 above knee amputation.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Currently, the veteran's low back disability is rated as 20 
percent disabling under Diagnostic Code 5295.  Under this 
code, a 20 percent evaluation requires a lumbosacral strain 
accompanied by muscle spasm on extreme forward bending, with 
unilateral loss of lateral spine motion in a standing 
position; and a 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran's back disability may also be rated by analogy to 
Diagnostic Code 5292 (limitation of motion), where a 20 
percent evaluation requires moderate limitation of motion, 
and a 40 percent evaluation requires severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Alternatively, the Board notes that under Diagnostic Code 
5293 moderate intervertebral disc syndrome with recurring 
attacks warrants a 20 percent evaluation; and severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief warrants a 40 percent evaluation.  A 60 
percent evaluation is assigned for persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 5293.

As noted above, service connection was granted for 
postoperative residuals, L4-S1 posterior spinal fusion in May 
1995; a 20 percent evaluation was assigned, effective from 
October 11, 1994, the date of the veteran's claim for service 
connection.  38 C.F.R. § 3.400(b)(ii)(A).  As the veteran 
takes issue with the initial rating assigned when service 
connection was granted, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet.App. 119 (1999).

In reviewing the evidence of record, the Board finds that the 
veteran's disability picture does not meet the criteria for a 
higher evaluation under any of the aforementioned Diagnostic 
Codes.  In this regard, the Board notes that there is no 
evidence showing that the veteran has listing of the whole 
spine, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space.  VA examinations in June 1997 and November 1998 
revealed no postural or fixed deformities and musculature of 
the back was intact.  There was no spasm or weakness of the 
lumbar spine noted.  As such, there is no evidence which 
would warrant a 40 percent rating under Diagnostic Code 5295.  
In addition, while acknowledging that the veteran does have 
some limitation of motion of the back (forward flexion to 35 
degrees, extension to 10 degrees, lateral flexion to 20 
degrees, and rotation to 20 degrees), the Board does not 
consider the reduced range of motion to be more than 
moderate.  Moreover, the Board finds that the probative 
medical evidence does not show that the veteran currently 
suffers from severe intervertebral disc syndrome, with 
recurrent attacks with intermittent relief.  In fact, the 
1998 examination found the veteran to have normal strength 
and sensation in both lower extremities.  As such, the Board 
is unable to conclude that the current symptomatology meets 
the criteria for a 40 percent rating under Diagnostic Code 
5292 or 5293.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In this case, however, while the 1997 VA examiner indicated 
that there was functional loss due to pain with extreme 
motion, this symptom is already expressly considered by the 
Code under which the veteran is currently rated.  In 
addition, the Board notes that the 1998 VA examiner indicated 
that there was no pain on range of motion, fatigue, weakness 
or lack of endurance as a result of the low back disability.  
Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for a higher rating.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
postoperative residuals, L4-S1 posterior spinal fusion is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

